                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

 JACQUELYN A. VANDEHEY, on her own
 behalf and on behalf of all others similarly
 situated,
                               Plaintiff,

                       vs.                                Case No. 1:18-cv-01669-WCG

 CLIENT SERVICES, INC., a Missouri
 Corporation; and JOHN DOES,
                               Defendants.

                  ORDER GRANTING PLAINTIFF’S MOTION FOR
               APPROVAL OF FORM AND METHOD OF CLASS NOTICE

       Plaintiff, Jacquelyn A. Vandehey, by and through Class Counsel, having moved for

approval of the form and method of class notice, and the Court having reviewed Plaintiff’s

submission; and good cause appearing;

       IT IS THEREFORE ORDERED that

       1.      Plaintiff’s Request is GRANTED.

       2.      The proposed Notice to Class Members (“Notice”) in the form of submitted with

Plaintiff’s Request is APPROVED.

       3.      Class Counsel is hereby authorized to retain the services of a reputable third-party

class action administrator (“Administrator”) for purposes of mailing the Court’s approved Notice

to the Class, receiving any Class Member requests for exclusion, and establishing a toll-free

telephone number for responding to Class Member requests for information.

       4.      Within 14 days after the entry of this Order, Class Counsel shall inform Defendant’s

counsel of the format of an electronic file acceptable to the Administrator for supplying Class

Members’ names and addresses. The Administrator’s electronic requested file format shall be one

widely used in the industry.

                                                                                       Page 1 of 2
       5.      Within 14 days after Class Counsel provides Defendant’s counsel with the

information set forth in Paragraph 4, Defendant shall supply Class Counsel with an electronic file

in the specified format containing each Class Member’s name and last known address.

       6.      Within 14 days after Defendant’s counsel provides Class Counsel with the

information set forth in Paragraph 5, the Administrator shall mail the Notice to each Class Member

via first-class U.S. Mail.

       7.      For purposes of the Notice’s deadline for a Class Member’s request to be excluded

from the Class, the Administrator shall use the first Wednesday which is 60 days after the date on

which the Notices are mailed.

       8.      If any Notice is returned to the Administrator as undeliverable, the Administrator

shall attempt to obtain an updated address from recognized sources (e.g., U.S. Post Office’s

National Change of Address database and skip tracing databases) and promptly re-mail the Notice

using the updated address.

       9.      Within 14 days after the deadline for a Class Member’s request to be excluded from

the Class, the Administrator shall provide Class Counsel with a declaration setting forth the

number of Notices mailed, the number of Notices returned, the number of Notices for which

updated addresses were obtained and successfully re-mailed, and the number of exclusions

received. Class Counsel shall promptly file that declaration with the Court.

       Dated at Green Bay, Wisconsin this 30th day of July, 2019.


                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court




                                                                                      Page 2 of 2
